DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                     QUINTON MONTGOMERY,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.

                            No. 2D19-4274


                          September 8, 2021

Appeal from the Circuit Court for Hillsborough County; Michelle D.
Sisco, Judge.

J. Jervis Wise of Brunvand Wise, P.A., Clearwater, for Appellant.

Carolyn Snurkowski, Associate Deputy Attorney General, and David
Campbell, Assistant Attorney General, Tampa, for Appellee.

PER CURIAM.

     Affirmed.

CASANUEVA, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.


Opinion subject to revision prior to official publication.